Title: From George Washington to Lieutenant Colonel Persifor Frazer, 4 November 1777
From: Washington, George
To: Frazer, Persifor

 

Sir,
Head Qrs [Whitemarsh, Pa.] 4th Novembr 1777

I have been favor’d with your Letter of the 9th Ulto and was sorry to find that the situation of our Officers was so disagreable. You are well acquainted with the treatment of the prisoners in our hands, and therefore can determine without difficulty, how just the grounds for your confinement are.
In respect to a General exchange of prisoners, it has ever been my wish, that it should take place on just and equal terms. My Letters to Genl Howe upon the subject, I trust, evince this to have been the case. I have written to him again, and shall be happy, if we can effect so desireable an Object on proper principles. If this cannot be done, I have proposed, that it should be no impediment to the Exchange of All the Officers, as far as circumstances of Rank and number will apply; And, if any should then remain, that they may be released on parole. The first mode mentioned for the liberation of the Officers, I expect, will be most agreable to both parties. You may imagine, your Letter upon this Subject, might have received an earlier Answer. I assure you, the delay has not proceeded from inattention to the distresses of our prisoners, or want of inclination to afford them every possible releif. I am Sir Your Most Obedt Servt

Go: Washington

